Title: Enclosure: Extracts from Arthur Young to George Washington, 17 January 1793
From: Young, Arthur
To: Washington, George


EnclosureExtracts from Arthur Young to George Washington
Extract of a Letter From Arthur Young Esquire To ThePresident of the US. dated 17. Jan. 1793.
“Your information has thrown me affloat on the high-Seas. To analyse your Husbandry has the difficulty of a problem. I cannot understand it, and the more I know of it, the more surprising it appears. Is it possible that the Inhabitants of a great Continent not new settlers, who of course live only to hunt, to eat and to drink, can carry on farming and planting as a business, and yet never calculate the profit they make by per centage on their capital? Yet this seems to be the case.”
After making observations on the Accounts from Bucks County, Pittsburgh and maryland he says—
Extract of a Letter From Arthur Young Esquire to ThePresident of the US. dated 17. Jan: 1793.
“The Virginia calculation comes much nearest the point; but I can not admit it. It reckons £60 a year increasing value of negroes, and £156 a year rise in the value of land. These articles may be fact in certain circumstances, but they will not do for comparisons, either with other States or with Europe. To have a considerable value invested in Slaves, is a hazardous capital; and there is no man who would not give £60 a year on 6000 acres to change slaves to Cows and Sheep: he can not otherwise command labour and therefore must keep them; but the profit in any other light than labourers is inadmissible. As to the rise on lands it may be fair, but taking place equally perhaps in Europe or other States, it must not come into the account. During the last ten years land in England has risen ⅓d. in value. Correcting then the Account from Virginia, it’s capital pays 11 per Cent. There are however many deductions to be made—as wear and tear of implements; Carriage; team; Seed; repairs of buildings; white servants, Overseers &c. These ought, as I conjecture, to amount to near £200 a year; which, if so, would reduce the profit in the gross to about 8 per Cent.
But I have a heavier objection than this and which bears upon the pith of the subject. How can be produced annually 5000 bushels of wheat worth £750; by means of a Cattle product of only £125? I do not want to come to America to know that this is simply impossible. At the commencement of a term it may do; but how long will it last? This is the management that gives such products as 8 and 10 bushels an acre. Arable land can yield wheat only by means of Cattle and sheep. It is not dung that is wanted so much, as a change of products, and repose under grass, which is the soul of management; all cleaning and tillage to be given in the year that yields green winter food. In such a system you may produce by means of 40 oxen and 500 sheep, 5000 bushls. of wheat; and if you raise the oxen to 60 and the Sheep to 600, you may have so much more wheat. It is only by increasing Cattle that you can increase wheat permanently. £125 from Cattle, to £751 from wheat, would reduce the finest farm in the world to a caput mortuum that is to say, to 10 bs. an acre, which must be from a caput mortuum. I should however, be greatly obliged by an explanation on these points.
This subject is that which is most in the dark—the demand for Cattle and Sheep products? The prices your Correspondents note are ample. I should desire no higher. It is the quantity to be sold that makes the difficulty. The demand must be very great or encouragement will be wanting. Have the goodness to excuse my begging further explanations on this most interesting topic.

The account of the back parts of Virginia seem to me so flattering that I have taken the further liberty of adding a few more queries, for which I hope your pardon.
  In the map prefixed to Mr. Jefferson’s Virginia, the County of Bottetourt as traced by the mountains forms nearly a triangle.
   
   District.

 From the Southern point of that triangle draw 2 lines; one to Alexandria, and the other to Fort Pitt, and you enclose a Country nearly of this form and size,  by extending it to the dotted lines it will strike the bend in the Fluvanna near Toher, Randolph, and Snowden, and include a Country which I suppose is gentle slopes rising to the mountains. This large District ought upon theory to be the best Sheep Country in America.
Queries.
I.  It includes only three degrees of latitude from 37½ to 40½ and therefore ought to vary very little in climate. Is this the case? or do the positions of the Mountains or other causes make much difference?
II.  What is the climate respecting the heats in summer, and the cold of winter? and particularly as to sudden changes?
III.  Does snow lay long, and where? in the vallies or only on the hills? For how many months or weeks is the ground so covered or so frozen that Sheep or Cattle cannot support themselves abroad without provision of fodder? Would the frost destroy turnips, or lock them up so as not to be got at? The latitude ought to preclude such; but see eels frozen to death at Charleston S. Carol. in a Kitchen chimney. Gov. Glen Desc. S. C.
IV.  The Pennsylvania Account mentions the heats burning up all the pasturage near Philadelphia. How far is this the case in this District? and in what parts?
V.  How far are these Mountains inhabited? By settlers? By Indians? How far and how securely removed from their depredations and incursions?
VI.  In a small angle of this District the waters flow westward, does that circumstance mark any difference in Climate?
VII.  What is the face of the Country? Woodland with under wood? or trees and lawns? Rocks? Bogs? Marshes? Any Savannas or natural sheep walks cloathed with Clovers?
VIII.  Is the soil in the vallies generally dry or wet? and on the Mountains rocky? or loamy? or sandy?
IX.  The price of land? distinguishing that cultivated? that fit for culture, and that which is considered as waste? The district between the west ridge and the  blue ridge on navigation is noted to be 22/6 to 27/6 Sterling; and at Pittsburgh 16/8, but not mentioned if sterling.”
